Title: To Thomas Jefferson from John Taylor, 5 March 1795
From: Taylor, John
To: Jefferson, Thomas



Dear Sir
Caroline March 5. 1795

There is a spice of fanaticism in my nature upon two subjects—agriculture and republicanism, which all who set it in motion, are sure to suffer by. Tho’ there is no comfort, there is a warning in the confession, enabling you at this moment to escape from its effect.
For I am about to go farther into the means which I have practised for the recovery of worn out lands, the experiments I have made, and the conjectures I have resulted from them; with the design of defending two leading features in mine, and contesting the propriety of their absence, in your system.

The basis of my system is, that as labour is scarce and dear, it ought to be so employed as to be comparatively profitable—otherwise it is bad economy to employ it at all.
No proffit, or but a trivial proffit can be made by tilling poor land; it is an interment of labour, of which there is never a resurrection.
Its cultivation, for the object of improvement by a course of ameliorating crops alone, is making a loan, for the sake of repayment in the next world.
If I am not mistaken, no such idea is to be found in the books of husbandry, and Young, the most strenuous advocate for including ameliorating crops in his course, never fails to include also an ameliorating coat of manure.
Therefore I absolutely exclude the idea of relying upon a rotation of crops, as the chief means for recruiting lands, tho’ I admit it to be extreamly useful for their preservation, when once in heart.
To recruit them, a combination of efforts, within reach of our circumstances, must take place. To omit any one, is diverting a stream, which with several others, is but barely sufficient to supply a reservoir.
There are three cardinal means within our reach.

1. enclosing.
2. manuring.
3. clearing fresh lands.

The first is the most easily practised, because it is both a saving of labour in the article of fencing, and a reference to nature, in that of fertilization.
The labour thus happily saved by the first article of the system, seems naturally to devolve upon the other two.
Clearing is a comfortable exercise during winter, and in summer, chasms of liesure occur for removing manure.
The best mode of raising manure in our present circumstances, may be asserted perhaps, to be the best system of practicable agriculture. Manure can only come of great offals, and great offals, only of great crops. These great crops, and great offals then, are the desiderium.
No man could have commenced agriculture, with a stronger theoretical prejudice against indian corn, than myself. To this prejudice I yielded for some years. To myself, I appear to have been gradually beaten out of it by experience. And now as my last letter stated, it occupies the chief place in my system. In my defence, I will briefly consider corn, with a reference to this desiderium.
Indian corn produces, bread—hay—offal—and housing, all in abundance—turnips and potatoes, bread for beasts only—peas, bread and straw, both scantily.
Corn is almost a certain crop in strong land—turnips—potatoes— and peas are precarious. More ground can be prepared for wheat by using corn as a fallow crop, than by resorting to any other. Potatoes require vastly more labour—turnip ground must be in garden culture before sowing, and allows not sufficient time for seeding large fields in wheat; including thining, turnips require more labour—and peas are more troublesome to plant.
Wheat may be sown among corn in great quantities in proper time—it is the reverse with its three rivals. Two of them must be previously taken from the ground; and it would destroy the turnips to sow wheat early among them.
Corn is superior to all crops in durability—even peas are very liable to worms and weavel.
Corn is food compleat for man and beast—the others not. Young in his tour through France, bestows high encomiums on maize. The line of its cultivation he says, is invariably the mark between plenty and poverty. Plenty attending maize, and poverty all other crops.
In corn there is a prodigious saving of seed—the contrary is severely felt in the articles of peas and potatoes.
But, above all, corn is a profitable, the others a losing fallow crop. Young seldom or never makes his turnips or potatoes repay the expence of their cultivation, and all the proffit arises out of the following wheat crop. Now I have experienced that my crop of corn is usually worth three times as much as my crop of wheat in unmanured ground. Wheat invariably occupies all the ground occupied by this its predecessor, and besides I throw in all the potatoe, turnip—pea—cotton and clover lay ground. Yet I often sell one third of my corn for as much as the wheat, exclusive of seed, is worth, and the remaining two thirds chiefly subsist the estate.
If turnips and potatoes are losing crops in England, will they not be such here, as less adapted to our climate. Now corn is a native.
We seek after a vegitable proper for poor ground—it is found in corn; and if it succeeds in poor, how will it thrive in rich?
If 50 load of manure (unrotted) to the acre, is put on for corn and wheat, as for turnips or potatoes and wheat, 40 bushells of corn and 20 of wheat may be expected. Sixty bushells exceeds the European average. For I take the fodder, tops shucks, stalks, and husks of the corn, to ballance a fallow crop of turnips.
Corn if cultivated without hills, exhibits a fine plane for sowing wheat. And so it should be cultivated, because its roots form an intire web under the surface of the ground; by withdrawing earth from some, and piling it up on others, all are placed in an unnatural position. Besides, hills by precipitating water into currents, cause gullies, and they  also throw off the grain into the lower and worst ground. This web as it decays becomes pabulum for the wheat.
The stalks of corn will make much more manure, than the straw of wheat, growing on the same fields. There is no loss of stubble. Cut and strewed twice a day on the farm pen, they are good food, are greedily gleaned, and presently secure a dry footing for the cattle in any weather. Before January they have much sap—straw has but little.
With the tops and rails is constructed an annual and itinerant cowhouse in the shape of this figure——open only to the south, contiguous to the place designed to be manured to save carriage, and having a lane of stakes and rails, leading to water.
In this farm pen are consumed the potatoes, turnips, hay, shucks, chaff, straw and stalks of the farm. The straw, by strewing it on the stalks, after they are trim’d—the other articles, in racks and troughs within the figure, under cover. Lastly, the covering of the house itself is greedily eaten, after the first of April, when it is no longer necessary.
About one acre is manured for every labourer male and female above 16 years old. In the same proportion fresh land is cleared, meadow ground excepted, of which only half as much can be achieved. And these two means combined with inclosing, bestow fertility so rapidly, that labour need not long be lost on exhausted ground. This is left to grow up in cedar and pine, and it does so with such haste, that it regenerates woodland, much faster than I have been able to open it. With you, locust, mulberry and briars would be more improving.
Corn has been considered as an impoverisher. The three shift system which is yet general, was the first improvement upon the old execrable no system. The perpetual rotation of this is, 1st. corn. 2d. wheat. 3d. pasture. The pasture commencing the moment the wheat is off, and being always surcharged. For above a century our lands have born this or a worse system without any manuring, and yet their impoverishment is attributed to corn. Something like it was lately general in Scotland in their outfield and infield. The latter received all the manure. The former is stated in a voluminous georgical work published in Scotland about 1772, to be sown in oats once in seven years—the product 5 to 8 bushells an acre. And corn did not cause this impoverishment.
But our climate is more genial. In the corn and wheat system, which I am endeavouring to defend, a good crop is taken one year in two, or two in four, instead of a bad one every seventh year; and yet I have experienced a great improvement in the soil, if inclosed, without manure. Young does not appear to have contemplated the possibility of such an event.
By resting the field two years and an half successively, the seeds of  annuals sprout and perish, and do not infest the field when in culture—such as crab grass for instance. It becomes set with perennials—such as white clover and goose grass if the land is in heart, the roots and straw of which keep the land from washing whilst in fallow under corn.
If then land improves in this system without manure—if the system from its plentiful offal, is the best by which to raise manure—if the crops are the most valuable—if the worst land will give existence to new forests without planting or culture—and if labour and timber to a vast amount is saved, by excluding crop fences, is there not a happy coincidence of agricultural objects?
It is admited that your lands are better for wheat, and perhaps worse for corn than ours. This fact may weaken some of the foregoing observations, but is not I think strong enough to overturn my corn and wheat system.
It may perhaps be asked, why I do not manure for corn? The reply is, that the manure of the previous winter is not ready for removal at the time we must be preparing our corn ground. ’Tis not all made.
But there are other reasons. All manure according to my hypothesis, ought to be put on before it is roted. Vegitables by some hidden laboratory, convert the atmosphere into a solid form. They have a tendency to restore what they have absorbed. Should they rot in an exposed situation, they yield to this tendency by evaporation. Hence the virtue, as well as the bulk of manure, is greatly diminished. Yet fermentation will add to their virtue. By manuring potatoes in a large drill, in the spring, with my farm yard litter, and covering it with earth, the contiguity of the manure remains, so that fermentation goes on, and putrefaction ensues whilst the crop is growing; and the coat of earth imbibes those particles, which would otherwise evaporate; whereas by intermingling the long litter with the earth, the fermentation is destroyed, and putrefaction greatly delayed. To this cause I have attributed the superior improvement of ground manured for potatoes, in this way, which an accurate experiment upon a large scale, has clearly evinced.
My land where I live is hilly. By runing my potatoe drills across the face of the declivity, with a trowel hoed plow, and two mould boards, at three feet distance—placing the slips at bottom—and treading in the manure by covering it backwards, they serve as so many covered drains, and effectually prevent washing.
The disadvantages attending potatoes, are 1st., the great quantity of seed requis[ite—]ten bushells per acre is as little as ought to be planted. 2ly. the great labour of […] planting the slips at four inches distance. 3ly. The time expended in the slow process of diging or plowing them up—by the latter mode there is a great loss. 4ly. They make no litter.

My crop last year was 105 bushells to the acre; the land exceeding poor, but aided by 48 load of the long manure to each acre.
My sheep will hardly eat the potatoes. Hogs will die upon them. They are good food for horses, but for cattle excellent. Where I live only 7 acres were grown. Seventeen old cattle were fed upon the potatoes and timothy hay. Eight were killed, some fine beef, the others good, without any change of food—and the rest were fed three weeks longer on turnips and potatoes alternately. 150 bushells yet remain. In this way I shall constantly use them.
But I shall extend my turnip culture, until that vegitable has a full trial, not as a rival to corn, but to potatoes. The saving of seed and of labour in planting is immense, but the food is extreamly bulky, and the least nutritive. An ox will eat his weight in 48 hours. The crop is less precarious than the potatoe crop, because it depends chiefly upon sowing at the lucky moment, for I have experienced no fall that will not make good turnips, sown at some season or other. About the 20th. of July succeedes oftenest. Now as seed is nothing, the dril husbandry enables an attentive man to hit the right season. He ought to sow the same land three times over, at three different periods, most proper in his judgment—these drills may be twelve inches—let him thin the most flourishing, and cut up either two or one at the first hand hoeing. I grow turnips three feet by nine inches, if the ground is strong; otherwise nearer.
In poor land I could never succeed. One year I sowed 20 acres in natural ground not poor, broadcast, for sheep pasturage—it failed, from the small size of the turnips only.
The last year I drilled two acres of good land in cotton—at its last hoeing turnips were drilled between the cotton—when the cotton was gathered, barley was sown between the turnips. The two first crops succeeded well—if the last does, three good crops will be gathered from the same ground within nine months. Clover will be sown on the barley this spring. With you a small white bean, which has no vine, might be substituted for the cotton.
Last year six acres of turnips were grown where I live, and the crop is good. Once only I have had a finer, one acre of which being measured, produced 1200 bushells.
The ground is always laid down in grain between the drills, for which, that cow pen’d after the farm pens are broken up, is best prepared by this crop. The sowing is the last working for the turnips.
My future purpose is, to erect the wandering farm pen within my corn field, where I design to manure. It will be convenient for collecting the fodder and stalks. So soon as the wheat following the corn is off, I will put on the manure, plow in that and the stubble together, and prepare the ground for turnips. Between the drills I will sow barley or  wheat late, and I will feed off the turnips by pening sheep upon what they can eat in twelve hours. The grain being young will hardly be regarded by them as food, and it will not be trodden to death in 12 hours. A double dressing of manure will ensure a fine crop of grain, and noble crops of clover. But this is projecting—and I confess that I very often fail in my agricultural projects. An object in this project, will be, to avoid the loss of manure from its long exposure, and from crumbling it among the earth, so as to destroy its fermentation, and delay its putrefaction. Upon this point turnips must yield to potatoes, nor can the same quantity of manure invigorate as much land, in the culture of the former as of the latter.
To diminish the loss, I leave the manure undisturbed upon the farm yard, ’til it is to be removed—it is removed—spread—and plowed in as quickly as possible. Being trodden throughout the winter, it lies hard and compact between one and two feet thick. Hence it will ferment and putrify more rapidly, and is less pervious to the rays of the sun. To save it further, I cover it over very snugly with bushes, so as to shade it compleatly. This had a most happy affect last summer—but it is to be remarked, that the summer was singularly wet. The practice of the English farmers, not rejected even by Young, of diging over and over their manure, is in my way of thinking founded upon no principle. At every turning an immense stench and dense smoke arises. What are these but the finer particles of the manure—and does it not enrich the atmosphere for an universal, instead of the earth, for a particular benefit.
Permit me to express my doubts, whether sheep are to be prefered to cattle for feeding your negroes, or upon any other score. My observations hitherto upon sheep and cattle are as follow:


Sheep
Cattle


Of a dog like constitution liable to many fatal distempers
The most healthy domestic animal.

    

delicate—hard to fatten—pining on separation.
Hearty—consume the coarse food of a farm—easy to fatten—contented.

    
 
four will eat as much as a cow—fleece at 2/ each worth 8/—
One produces more meat and tallow than 4 sheep—Skin worth raw 15/—but we cannot skin her annually.
 
      

Not proper for the farm pen, or to convert coarse litter into manure.
Will persevere throughout the winter in rearing manure, and two will furnish the means of enriching a whole acre.

      


Yield no milk cheese or butter.
A cow yields her value annually in manure—and also her value in milk, cheese and butter.

      

Yet I purpose to try sheep as a means of turning turnips into manure, and if it succeeds to extend that species of stock, but by no means to the diminution of my cattle; the flesh milk and butter of which constitute the principal food of my family.
Clover ought to be sown upon every spot which will produce it, but our lands will not produce it, without manure. All crops succeed after it. A fallow upon a clover lay, is the best chance for fine wheat that I have ever tried. The best, and I think the cheapest fallow of a clover lay, is to hill up the earth—deep—and hills large, at 3 feet 4 inches distance as if for tobacco—to let them lie ’til sowing time—to level the hills, and plough the wheat in deep without mould boards, smoothing the ground with a harrow.
After five years accurate trials of rye, the facts resulting in our soil and climate, are, 1st. That it never produces more than wheat to the acre. 2ly. Often less. 3ly. That it is a greater impoverisher. Wheat is more valuable.
In ameliorating crops without manure or rest, I have no confidence, and therefore if the clover remained tolerable, I believe that your land will be more [ben]efited by bestowing your seventh year upon that, than by any crop. It is my custom neither to cut or feed it the last year.
Nor have I any confidence of great benefit from plowing in green vegitables, having tried oats—rye—and buck wheat, without obtaining an improvement adequate to the expence.
I have tried a summer farm pen. The cattle were confined to as much cut clover as they could eat. The quantity was immense and the labour great. They were protected by arbours from the sun, and had free access to water; no litter except the wasted clover. They did not thrive, nor did I manure as fast as by the cow-pen. Because in the latter mode I move the pen every 7 or 10 days, and immediately turn the manure in, to save it from the depredations of the sun and air—in the former it was necessarily exposed for a much longer period—and the treading aided its evaporation. The litter of a farm may be advantageously exhausted in winter—And besides it is unsafe to keep wheat straw or chaff ’til the spring, if as I believe, the weavel is nurtured by the grains it retains.
Will not combined agricultural efforts be more efficacious, than successive? Several thousand men might have tug’d to this day in attempting to raise a column at Rome, had not a peasant cried out “wet the ropes.”
Irrigation alone frightens me, and yet I cannot think of it, without  being thrown into a fever. I have a farm of 1340 acres, to at least 1300 of which water might by proper cuts, be conducted. But the labour—the labour. If however my health regains any permanency, a part of the canvass at least, shall not remain long without some character of the kind.
Your mould board is at present the impliment I need most—for that and the succory seed, I shall not wait very patiently. I am trying what is called the white bent grass. Its appearance last summer promises much for hay and pasture—if it succeeds, you shall be furnished with the seed.
I am delighted with your idea of marking out your fields by peach trees. Fences of earth wood or stone, have been thought becoming. But lines, equally strong adorned with the ravishing plumage of spring, or teeming with the delicious fruits of summer, will interest even a clod, far beyond those unsentimental, because inanimate, circumvallations. If we had but time? Slower growing trees might be introduced, and the scenery greatly diversified. Your thought converts the weary tread of hard labour, into a long range for pleasure, and a delicious and abundant repast for the most innocent of human appetites. It does not even lose sight of considerable proffit.
In several instances I have very freely differed from your system, without fealing a disagreeable sensation, because of my conviction that you are in this, and in all other cases, abstractedly in search of truth. And therefore to you Sir I shall make no apology for it.
But the reciprocation of ideas, by which I must be the gainer, is a benefit, which I meant to recognize by a hope, that out of the abundance of matter something retributory might be gleaned. Such is my motive for the length of this letter. It is not intended as a draft upon you for future favors; for altho’ I acknowledge the pleasure and edification which I derive from a communication of your ideas, yet such a gratification occasionally is all the spoil which my utmost vanity would lead me to commit, upon time, in which mankind are so deeply interested. With the greatest respect & esteem, I am, Your friend

John Taylor

